DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the amendment filed on 11/22/2021. Claims 1-20 are pending in this application. Claim 10 has been amended.
The Terminal Disclaimer filed on 11/22/2021 has been acknowledged and approved. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-7 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rembold et al. (2007/0169494, previously cited and applied).
Regarding claim 6, Rembold discloses a dehumidification system, comprising: 
an evaporator (6A); 
a drain pan (16) comprising: 
a basin (100, 102, 104 and 106) disposed at least partially below the evaporator (6A) and comprising: 

a rib (54) disposed on the sloped bottom (132), and extending upwardly from and partially across the sloped bottom (132), the rib (54) comprising a central gap (92) configured to allow water to drain through the drain pan (16; see figures 4-5); and 
a drain opening (17) disposed on one side of the basin (100, 102, 104 and 106; see figure 4); and 
a mist eliminator (58A’) disposed on the drain pan (16; see figures 5 and 11A), the mist eliminator (58A’) comprising a member (150’) extending substantially parallel to the rib (54), the member (150’) comprising a first part (88’) having at least one aperture (88’) and a second part (154’) without an aperture (see figures 11A-11B), wherein the second part (154’) without an aperture is located in an area of highest air velocity (figure 5 shows the air flow “u” flows from the bottom of the pan; the second part 154’ is located closest to the air flow therefore, the second part is located in the area of highest air velocity) caused by the central gap (92; see figure 2B).
Regarding claim 7, Rembold discloses the rib (54) comprises a first rib (54) and the basin (100, 102, 104 and 106) further comprising a second rib (54) disposed on the sloped bottom (132) and positioned substantially parallel to the first rib (54) such that the first rib (54) is positioned between the second rib (54) and the mist eliminator (58A’; see figure 2B), the second rib (54) extending upwardly from and partially across the sloped bottom (132; see figures 4-5).

Regarding claim 10, Rembold discloses the drain pan (16) further comprises a central ridge (116) disposed proximate to a third side (104) of the basin (100, 102, 104 and 106) and configured to accommodate the mist eliminator (58A’; see figure 4).

Allowable Subject Matter
Claims 1-5 and 13-20 are allowable.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for indication of allowable subject matter:
Regarding claim 1, Rembold discloses a dehumidification system, comprising: 
an evaporator (6A); 
a drain pan (16) comprising: a basin (the space 100, 102, 104 and 106 which defined by the pan 16) disposed at least partially below the evaporator (6A; see figure 2A), 
the basin comprising: a sloped bottom (132) configured to allow water to flow from a first side (100) of the basin (100, 102, 104 and 106) towards a second side (102) of the basin (100, 102, 104 and 106), the first and the second side being parallel to a longitudinal direction (vertical direction; see figure 4); 

a second rib (54) disposed on the sloped bottom (132) and positioned between the first rib (54) and the third side (104) of the basin (100, 102, 104 and 106), the second rib (54) extending upwardly from and partially across the sloped bottom (132; see figures 4-5), the second rib (54) being parallel to the first rib (54), the second rib (54) comprising a central gap (90 or 92) configured to allow water to drain through the drain pan (16; see figure 4-5); 
a third rib (54) disposed on the sloped bottom (132) and positioned between the first rib (54) and the second rib (54), the third rib (54) extending upwardly from and partially across the sloped bottom (132; see figures 4-5); and 
a drain opening (17) disposed on one side of the basin (100, 102, 104 and 106); and 
a mist eliminator (58A’) disposed on the drain pan (16), the mist eliminator (58A’) comprising a member extending (150’) along the lateral direction (see figure 2B), the member (150’) comprising at least one aperture (88’; see figures 2B, 11A and 11B).
Regarding claim 13, Rembold discloses a dehumidification system, comprising a drain pan (16), the drain pan comprising: 

the basin comprising: a sloped bottom (132) configured to allow water to flow from a first side (100) of the basin (100, 102, 104 and 106) towards a second side (102) of the basin (100, 102, 104 and 106), the first and the second side being parallel to a longitudinal direction (vertical direction; see figure 4); 
a first rib (54) disposed on the sloped bottom (132) and positioned between a third side (104) of the basin (100, 102, 104 and 106) and a fourth side (106) of the basin (100, 102, 104 and 106), the third and the fourth side being perpendicular to the longitudinal direction (horizontal direction; see figures 2 and 5), the first rib extending upwardly from and partially across the sloped bottom (132) along a lateral direction (vertical direction), the lateral direction being perpendicular to the longitudinal direction (horizontal direction; see figures 2 and 5); 
a second rib (54) disposed on the sloped bottom (132) and positioned between the first rib (54) and the third side (104) of the basin (100, 102, 104 and 106), the second rib (54) extending upwardly from and partially across the sloped bottom (132; see figures 4-5), the second rib (54) being parallel to the first rib (54), the second rib (54) comprising a central gap (90 or 92) configured to allow water to drain through the drain pan (16; see figure 4-5); 
a third rib (54) disposed on the sloped bottom (132) and positioned between the first rib (54) and the second rib (54), the third rib (54) extending upwardly from and partially across the sloped bottom (132; see figures 4-5); and 
a drain opening (17) disposed on one side of the basin (100, 102, 104 and 106; see figure 2B).
Regarding claims 1, 8 and 13, Rembold does not teaches the claimed structure “the second rib being substantially parallel to and shorter than the first rib, and configured to at least partially block the central gap of the first rib” as required in claims 1, 8 and 13. Further, the prior art of record does not provide further teaching or motivation to modify the dehumidification system of Rembold in order to arrive the claimed invention. Thus, claims 1, 8 and 13 are indicated as allowable subject matter.

Response to Arguments
Applicant's arguments on the Remarks filed on 11/22/2021 have been fully considered but they are not persuasive.
Applicant argues in paragraphs 1-2 on page 9 that “Independent Claim 6 recites "the mist eliminator comprising a member extending substantially parallel to the rib," and Applicant submits that there is no disclosure by Rembold of this element. The Office Action cites to FIG. 2B, 5, and 11A of Rembold to disclose this element. Office Action at Page 3. Specifically, the Office Action relies on the bottom member 150 and ribs 54 in Rembold as the recited "member" and "rib" of independent Claim 6, respectively. Id. Whether or not this reference to Rembold may disclose certain elements of Claim 6, which Applicant does not concede, there is no disclosure of "a member extending substantially parallel to the rib," as recited, in part, in Claim 6”. However, the Office respectfully disagrees. Figures 11A and 11B shows the detail structure of the mist eliminator (150’). The annotated figure below shows the member extended in lateral direction. Figure 2A clearly shows the member extending parallel to a rib with respect to the width of the rib. Therefore, Rembold discloses the argued feature. Thus, applicant’s argument is not persuasive.

    PNG
    media_image1.png
    498
    646
    media_image1.png
    Greyscale


Applicant argues in paragraphs 3-4 on page 9 that “Further, Claim 6 recites "the rib comprising a central gap configured to allow water to drain through the drain pan," and Applicant submits that there is no disclosure by Rembold of this element. The Office Action cites to FIGs. 4-5 of Rembold to disclose this element. Office Action at 2. Specifically, the Office Action relies on the rib 54 and channel 92 in Rembold as the recited "rib" and "central gap" of independent Claim 6, respectively. Id. Whether or not this reference to Rembold may disclose certain elements of Claim 6, which Applicant does not concede, there is no disclosure of "the rib comprising a central gap configured to allow water to drain through the drain pan," as recited, in part, in Claim 6”. However, the Office respectfully disagrees. As shown in the annotated figure B below, the rib comprises a central gap (90 or 92). Also, by comparing to applicant’s invention, the 

    PNG
    media_image2.png
    684
    578
    media_image2.png
    Greyscale

Applicant argues in paragraphs 2-3 on page 10 that “In addition, Claim 1 recites "the member comprising a first part having at least one aperture and a second part without an aperture, wherein the second part without an aperture is located in an area of highest air velocity caused by the central gap," and Applicant submits that there is no disclosure by Rembold of this element. The Office Action cites to FIGs. 2B, 5, and 11A of Rembold to disclose these elements. Office Action at 3. Specifically, the Office Action relies on the bottom member 150, aperture 88, inside extension member 154, and channels 92 in Rembold as the recited "member," "aperture," "second part," and "central gap" of independent Claim 6, respectively. Id. Whether or not this reference to 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763